DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1, 3-11, and 13 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20050156422) in view of Higuchi (JP09096128).
Claim 1, Della Valle discloses a canopy assembly, comprising: a lower canopy (24, 34) including a pair of first and second lower pipes (34) that extend upwardly respectively; a pair of fastening blocks (26) inserted and fixed (see fig. 3) into the first and second lower pipes respectively, each of the fastening blocks having a receiving hole (the fastening blocks being hollow) extending therethrough; and an upper canopy (see 16, 18, 20) including a pair of first and second upper pipes (30) that are inserted and fixed (see fig. 3) into the receiving holes of the fastening blocks respectively, wherein each of the first and second lower pipes includes a cavity (see fig. 3), and each of the fastening blocks includes an insertion portion (see 26) inserted (see fig. 3) and fixed into the corresponding cavity.
However, Della Valle does not disclose that the fastening blocks comprise a head portion continuously extending from the insertion portion to protrude outwardly from the corresponding cavity.
Higuchi teaches a fastening block (21) for fastening an upper (P-2) and lower (P-3) pipe together, comprising an insertion portion (see the insertion portion rearward of the flange 21b inserted into the cavity 30a’) inserted and fixed into a cavity (30a’) of the lower pipe, and a head portion (see the head portion from the flange 21b to the opening 21a) continuously extending from the insertion portion to protrude outwardly (see figs. 1 and 3) from the respective cavities.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the fastening blocks of Della Valle in view of the teachings of Higuchi, to include a head portion, as taught by Higuchi, extending from the insertion portion to protrude outwardly from the respective cavities, as by doing so, when assembled, the insertion portion would be 

Regarding Claim 3, Della Valle, as modified, discloses the canopy assembly, wherein the insertion portion (Della Valle; see 26) has an outer diameter less than (see fig. 3) an inner diameter of the corresponding cavity (see fig. 3).

Regarding Claim 4, Della Valle, as modified, discloses the canopy assembly, wherein a length of the insertion portion (Della Valle; see 26) is greater (see Higuchi; the head portion being shorter than the insertion portion) than a length of the head portion (from 21a to 21b, as modified).

Regarding Claim 5, Della Valle, as modified, discloses the canopy assembly, wherein diameters of the first and second upper pipes (Della Valle; 30) are less (see figs. 2 and 3) than diameters of the first and second lower pipes (34).

Claim 6, Della Valle, as modified, discloses the canopy assembly, wherein the head portion (Higuchi; 21a to 21b) of the fastening blocks (Della Valle; 26, as modified) has a truncated cone shape (Higuchi; see the truncated cone shape due to the flange 21b) where a diameter of an upper end portion (see 21a) is less than a diameter of a lower end portion (see 21b).

Regarding Claim 9, Della Valle, as modified, discloses the canopy assembly, further comprising: a covering portion (Della Valle; 44) covering (see fig. 3; the covering portion covering the insertion portion from above and within the cavities) the fastening block (Della Valle; 26, as modified) when the upper canopy and the lower canopy are assembled.

Regarding Claim 11, Della Valle, as modified, discloses the canopy assembly, wherein the first and second upper pipes (Della Valle; 30) are fixed detachably (see fig. 3) to the receiving holes of the fastening blocks (26, as modified) respectively.

Regarding Claim 13, Della Valle, as modified, discloses the canopy assembly, wherein each of the fastening blocks (Della Valle; 26, as modified) is formed in a single piece (see Higuchi; 21) including the insertion portion (Della Valle; see 26) and the head portion (Higuchi; 21a to 21b).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20050156422) in view of Higuchi (JP09096128). as applied to claims 1, 3-5, 9, 11, and 13 above, and further in view of Straka et al. (US 5000480).
Regarding Claim 7, Della Valle, as modified, discloses the canopy assembly, comprising the first and second lower pipes (Della Valle; 34), the first and second upper pipes (30), and the fastening block (26, as modified).
However, Della Valle, as modified, does not disclose that the lower pipes have a first fixing hole, the fastening block has a second fixing hole connected to the first fixing hole, and the upper pipes have a third fixing hole connected to the second fixing hole, and the canopy assembly, further comprising: a fastening member fastened to the first, second and third fixing holes.
Straka et al. teaches a pipe assembly for coupling two pipes (14 and 26, or 12 and 20) and a fastening block (32), wherein the first and second pipes comprise fixing holes (see fig. 3), and the fastening block also comprises a fixing hole (see fig. 3), and a fastening member (34) is fastened (Column 3, lines 6-17) to the fixing holes of the first and second pipes and the fastening block.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the upper and lower pipes and the fastening block of Della Valle, as modified, in view of the teachings of Straka et al., such that the upper and lower pipes and the fastening block comprised fixing holes, and a fastening member was fastened to the fixing holes, as by doing so, the fastening member would better fix together the assembled upper and lower pipes of the canopy assembly, ensuring that the canopy structure was properly reinforced.

Regarding Claim 8, Della Valle, as modified, discloses the canopy assembly, discloses the canopy assembly, comprising the fixing hole (Straka et al.; see fig. 3) provided in the first and second upper pipes (Della Valle; 30).
However, Della Valle, as modified, does not disclose a plurality of third fixing holes spaced apart from each other along an extending direction.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first and second upper pipes to include multiple fixing holes spaced apart from each other along an extending direction, as by doing so, a height of the upper canopy could be adjusted so that the vehicle could fit into locations with a lower clearance. In addition, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20050156422) in view of Higuchi (JP09096128). as applied to claims 1, 3-5, 9, 11, and 13 above, and further in view of Upah et al. (US 20190225270).
Regarding Claim 10, Della Valle, as modified, discloses the canopy assembly, comprising the lower canopy (24, 34).
However, Della Valle, as modified, does not disclose a drain hole provided in a bottom surface of the lower canopy.
Upah et al. discloses a pipe (80R) comprising a drain hole (258) provided on a bottom surface of the pipe in order to drain (Par [0090]) any fluid that may enter into the pipe. 


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616